Case 4:18-cv-03131 Document 35 Filed on 11/26/19 in TXSD Page 1 of 2

United States Courts

Southern District of Taxas
FILED
UNITED STATES DISTRICT COURT NOV 26 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court

Tariq B. Alabbassi )

) CIVIL ACTION NO. 18CV3131
VS. ) The Honorable Keith P. Ellison

) United States District Judge
Ryan McCarthy, )
Secretary, )
Department of the Army )

)

 

AFFIDAVIT OF TARIQ ALABBASSI

PERSONALLY came and appeared before me, the undersigned Notary, the within named Tariq
Alabbassi and makes this his statement and General Affidavit upon oath and affirmation of belief and
personal knowledge that the following matters, facts, and things set fourth are true and correct to the best
of his knowledge:

l- To this day I have never received the right-to-sue letter that EEOC claimed that they mailed.

2- The EEOC never provided me with any tracking number in order for me to find out what

happened to the right-to-sue letter that they claimed was mailed.

we
t

J only received the right-to-sue letter via email on June 7", 2018.

4- I became aware that the defendant’s actions toward my request for a change to service

computation dates to be discriminatory on or around May 14", 2012.

5- I became aware that the defendant’s actions toward the downgrading of my award to be
discriminatory on mid-October 2011 or later October 2011.

 

 

 

 

 

 

 

 

 

ela, SARAMI LAZO |
59") ee Notary Public, State of Texas
2 We: Comm. Expires 01-04-2023 TARIQ B. ALABBASSI, Plaintiff
TOES Notary 1D 13184264-8 P.O. BOX 630441
HOUSTON, TX 77263
Tariq77777@hotmail.com

713-269-9549
RN to be subscribed before me, this 2-G day Move m ber 52019

ac

My Commission Expires 2/70 ¥ -ZOZ3

 

NOTARY PUB

Page 1 of 2

 
Case 4:18-cv-03131 Document 35 Filed on 11/26/19 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on November 26", 2019, that foregoing motion was filed with the court in
Person, and send by certified mail to:

Ariel N. Wiley

Assistant United States Attorney
1000 Louisiana, Suite 2300
Houston, TX 77002

Attorney for Defendant

 

TARIQ B. ALABBASSI, Plaintiff
P.O. BOX 630441

HOUSTON, TX 77263
Tariq77777@hotmail.com
713-269-9549

Page 2 of 2

 

 
